November 28, 2007 Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission 100 F Street NE Washington, D.C.20549 Re: National Western Life Insurance Company Form 10-K for fiscal year ended December 31, 2006 File No. 002-17039 Dear Mr. Rosenberg: The following response is provided with respect to your comment letter to Mr. Robert L. Moody dated November 13, 2007 for the filing noted above. Form 10-K for fiscal year ended December 31, 2006 Management’s Discussion and Analysis of Financial Condition and Results of Operations Off-Balance Sheet Arrangements and Contractual Obligations, page 39 1. You state that liabilities for future policy benefits and other policyholder liabilities of approximately $5.2 billion have been excluded from this table because the timing of related payments is “not reasonably fixed and determinable.”However, you also state that these uncertainties are considered in the Company’s asset-liability management program.These capabilities appear to indicate that you regularly estimate the information described in Item 303 (a) (5) of Regulation S-K.Please revise your contractual obligations table to include estimates for the amount and timing of payments related to the excluded amounts, or explain more specifically for each product line why, given your asset-liability management capabilities, you are unable to provide this information. Company Response.Please refer to Attachment A depicting the Company's revised disclosure as of December 31, 2006 including estimates for the amount and timing of the previously excluded liabilities.The Company intends to follow this revised disclosure in its Form 10-K filing for the year ending December 31, 2007. Company Acknowledgement We acknowledge that: - the Company is responsible for the adequacy and accuracy of disclosures in our filings; - staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and - the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have additional questions or need further clarification on any of these items please do not hesitate to contact me or Kay E. Osbourn, Vice President and Controller. Sincerely, /S/Brian M. Pribyl Brian M. Pribyl Senior Vice President Chief Financial & Administrative Officer ATTACHMENT A OFF-BALANCE SHEET ARRANGEMENTS AND CONTRACTUAL OBLIGATIONS It is Company practice to not enter into off-balance sheet arrangements or to issue guarantees to third parties, other than in the normal course of issuing insurance contracts.Commitments related to insurance products sold are reflected as liabilities for future policy benefits.Insurance contracts guarantee certain performances by the Company. Insurance reserves are the means by which life insurance companies determine the liabilities that must be established to assure that future policy benefits are provided for and can be paid.These reserves are required by law and based upon standard actuarial methodologies to ensure fulfillment of commitments guaranteed to policyholders and their beneficiaries, even though the obligations may not be due for many years. Refer to Note (1) in the Notes to Consolidated Financial Statements for a discussion of reserving methods. The table below summarizes future estimated cash payments under existing contractual obligations. Payment due by Period Less Than 1
